 1   JEAN E. WILLIAMS, Acting Assistant Attorney General
     SETH M. BARSKY, Section Chief
 2   S. JAY GOVINDAN, Assistant Section Chief
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   NICOLE M. SMITH, Trial Attorney (CA Bar No. 303629)
     CLIFFORD E. STEVENS, JR., Senior Trial Attorney (DC Bar No. 463906)
 5   150 M St. NE, Washington, D.C. 20002
     Tel: (202) 305-0368 (Smith); Tel: (202) 353-7548 (Stevens)
 6
     LESLEY LAWRENCE-HAMMER, Senior Trial Attorney (DC Bar No. 982196)
 7   EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
     999 18th Street, South Terrace – Suite 370, Denver, CO 80202
 8   Tel: (303) 844-1368 (Lawrence-Hammer); Tel: (303) 844-1381 (McDonald)
     Attorneys for Federal Defendants
 9
10
                             UNITED STATES DISTRICT COURT
11                      FOR THE EASTERN DISTRICT OF CALIFORNIA
12
      PACIFIC COAST FEDERATION OF                 Case No. 1:20-cv-00426-DAD-EPG
13    FISHERMEN’S ASSOCIATIONS, et al.,           Case No. 1:20-cv-00431-DAD-EPG
                    Plaintiffs,
14
               v.
15                                                STIPULATION TO EXTEND BY TWO DAYS
16
      GINA RAIMONDO, in her official              FEDERAL DEFENDANTS’ DEADLINE TO
      capacity as Secretary of Commerce, et       RESPOND TO PLAINTIFFS’ MOTIONS TO
17    al.,                                        COMPLETE AND/OR SUPPLEMENT THE
                         Defendants.              ADMINISTRATIVE RECORDS
18    _________________________________
19    THE CALIFORNIA NATURAL
20    RESOURCES AGENCY, et al.,
                   Plaintiffs,
21
            v.
22    GINA RAIMONDO, et al.,
                  Defendants.
23
24
25
26
27
28
     Stipulation to Extend Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00426-DAD-EPG; 1:20-cv-00431-DAD-EPG
 1          This stipulation is entered between the parties for an extension of two days for Federal
 2   Defendants to respond to Plaintiffs’ motions in Pacific Coast Federation of Fishermen’s
 3   Associations v. Raimondo (“PCFFA”), Case No. 1:20-cv-00431-DAD-EPG, to complete the
 4   administrative records or, in the alternative, supplement the administrative records (ECF 224),
 5   and in California Natural Resources Agency v. Raimondo (“CNRA”), Case No. 1:20-cv-00426-
 6   DAD-EPG (ECF 149, ECF 158), to complete and supplement the records (collectively,
 7   “Plaintiffs’ Motions”), and corresponding extensions for the deadlines for Intervenor-
 8   Defendants’ responses as well as any replies by Plaintiffs.
 9                                              RECITALS
10          WHEREAS, on September 23, 2020, the parties stipulated to a schedule for Federal
11   Defendants to produce the administrative records of the United States Fish and Wildlife Service
12   (“FWS”), the National Marine Fisheries Service (“NMFS”), and Bureau of Reclamation
13   (“BOR”) for these cases, CNRA, ECF 142; PCFFA, ECF 217, and the stipulation established a
14   meet and confer process regarding the submitted administrative records and a briefing schedule
15   for any motions to supplement and/or complete the records;
16          WHEREAS, in accordance with the parties’ stipulation, Federal Defendants submitted
17   the three agencies’ respective administrative records in these cases on September 23, 2020,
18   CNRA, ECF 143; PCFFA, ECF 218, and after receiving the records, Plaintiffs in both cases and
19   Intervenor-Defendants identified documents and categories of documents that they wished the
20   agencies would include in the records, the parties met and conferred, and in an effort to narrow
21   the scope of the dispute, Federal Defendants agreed to add certain, but not all, of these
22   documents to the records;
23          WHEREAS, on December 18, 2020, Plaintiffs in CNRA and PCFFA filed separate
24   motions to complete and/or supplement the administrative records along with memorandums of
25   law and exhibits, CNRA, ECF 149-155; PCFFA, ECF 224-239;
26
27
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00426-DAD-EPG; 1:20-cv-00431-DAD-EPG
 1          WHEREAS, under Executive Order 13990 (Protecting Public Health and the
 2   Environment and Restoring Science To Tackle the Climate Crisis, 86 Fed. Reg. 7,037 (Jan. 25,
 3   2021)), FWS, NMFS, and the BOR are currently reviewing the 2019 biological opinions for the
 4   Long-Term Operations of the Central Valley Project and State Water Project (“CVP”)
 5   challenged in these cases, consistent with the President’s direction in that Executive Order1;
 6          WHEREAS, on July 1, 2021, the Court most recently extended the due dates for Federal
 7   Defendants’ response to Plaintiffs’ Motions to July 12, 2021, the due date for Intervenor-
 8   Defendants’ responses to Plaintiffs’ Motions to July 16, 2021, and the due date for any replies by
 9   Plaintiffs to August 6, 2021 (CNRA, ECF 180, PCFFA, ECF 268);
10          WHEREAS, Federal Defendants intend to seek no later than July 14, 2021, a stay of
11   these cases until September 30, 2021, to facilitate review of the 2019 biological opinions under
12   Executive Order 13990 in order to conserve judicial resources, and Federal Defendants are still
13   attempting to reach agreement with the parties on such a stay. This additional two-day extension
14   is necessary because the PCFFA plaintiffs have requested until July 13, 2021 to provide their
15   position on a stay and other parties have indicated the need for more time to consider a stay, and
16   thus the extension will allow the parties additional time to discuss whether the parties can reach
17   agreement about a stay of these cases before Federal Defendants file a motion for stay; and
18          WHEREAS, any party may move for emergency relief during the two-day extension
19   stipulated to here, and any party may oppose such a motion.
20                                            STIPULATION
21          Now therefore, counsel for Federal Defendants, Plaintiffs, and Defendant-Intervenors
22   hereby agree and stipulate, subject to approval by the Court, that: (1) the due date for Federal
23   Defendants’ response to Plaintiffs’ Motions to complete and/or supplement the administrative
24   records is extended to July 14, 2021; (2) the due date for Intervenor-Defendants’ responses to
25
26
        1
           See The White House, Fact Sheet: List of Agency Actions for Review,
27   https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-sheet-list-of-
     agency-actions-for-review/ (last visited July 12, 2021).
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00426-DAD-EPG; 1:20-cv-00431-DAD-EPG
 1   Plaintiffs’ Motions is extended to July 19, 2021; and (3) the due date for Plaintiffs’ replies is
 2   extended to August 9, 2021.
 3                                          Respectfully submitted,
 4   Dated: July 12, 2021                   JEAN E. WILLIAMS
                                            Acting Assistant Attorney General
 5                                          SETH M. BARSKY, Section Chief
 6                                          S. JAY GOVINDAN, Assistant Section Chief
                                            U.S. Department of Justice
 7                                          Environment & Natural Resources Division
                                            LESLEY LAWRENCE-HAMMER
 8                                          Sr. Trial Attorney
                                            NICOLE M. SMITH
 9
                                            Trial Attorney
10                                          EVE W. MCDONALD
                                            Trial Attorney
11
                                            /s/ Clifford E. Stevens, Jr.
12                                          CLIFFORD E. STEVENS, JR.
13                                          Sr. Trial Attorney
                                            Attorneys for Federal Defendants
14
     Dated: July 12, 2021                   /s/ Barbara Jane Chisholm .
15                                          HAMILTON CANDEE
16                                          BARBARA JANE CHISHOLM
                                            ELIZABETH VISSERS
17                                          ALTSHULER BERZON LLP
                                            Attorneys for Plaintiffs Golden State Salmon Association,
18                                          Natural Resources Defense Council Inc., Defenders of
                                            Wildlife, and Bay.Org d/b/a The Bay Institute
19
20   Dated: July 12, 2021                   /s/ Glen H. Spain .
                                            GLEN H. SPAIN
21                                          Attorney for Plaintiffs Pacific Coast Federation of
                                            Fishermen’s Associations and Institute for Fisheries
22                                          Resources
23
     Dated: July 12, 2021                   ROB BONTA
24                                          Attorney General of California
                                            TRACY L. WINSOR
25                                          Supervising Deputy Attorney General
26
                                            /s/ Daniel M. Fuchs
27                                          DANIEL M. FUCHS
                                            Deputy Attorney General
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00426-DAD-EPG; 1:20-cv-00431-DAD-EPG
 1                                        Attorneys for Plaintiffs California Natural Resources
                                          Agency, California Environmental Protection Agency, and
 2                                        People of the State of California by and through Attorney
 3                                        General Rob Bonta

 4   Dated: July 12, 2021                 /s/ Daniel J. O’Hanlon .
                                          Daniel J. O’Hanlon
 5                                        DANIEL J. O’HANLON (SBN 122380)
                                          CARISSA M. BEECHAM (SBN 254625)
 6
                                          REBECCA L. HARMS (SBN 307954)
 7                                        JENIFER N. GEE (SBN 311492)
                                          KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
 8                                        Attorneys for San Luis & Delta-Mendota Water Authority
                                          and Westlands Water District
 9
10   Dated: July 12, 2021                 /s/ Andrew Hitchings .
                                          ANDREW HITCHINGS
11                                        SOMACH SIMMONS & DUNN
                                          Attorneys for Intervenor-Defendants Glenn-Colusa
12                                        Irrigation District; Reclamation District No. 1004;
13                                        Conaway Preservation Group, LLC; David and Alice te
                                          Velde Family Trust; Pelger Road 1700, LLC; Anderson-
14                                        Cottonwood Irrigation District; City of Redding; and
                                          Knights Landing Investors, LLC
15
     Dated: July 12, 2021                 /s/ Meredith E. Nikkel
16
                                          MEREDITH E. NIKKEL
17                                        DOWNEY BRAND LLP
                                          Attorneys for Reclamation District No. 108, Sutter Mutual
18                                        Water Company; Natomas Central Mutual Water
                                          Company; River Garden Farms Water Company; Pleasant
19                                        Grove-Verona Mutual Water Company; Pelger Mutual
20                                        Water Company; Meridian Farms Water Company; Henry
                                          D. Richter, Et Al.; Howald Farms, Inc.; Oji Brothers Farm,
21                                        Inc.; Oji Family Partnership; Carter Mutual Water
                                          Company; Windswept Land And Livestock Company;
22                                        Maxwell Irrigation District; Beverly F. Andreotti, Et Al.;
23                                        Tisdale Irrigation And Drainage Company; Provident
                                          Irrigation District; Princeton-Codora-Glenn Irrigation
24                                        District; And Tehama-Colusa Canal Authority

25   Dated: July 12, 2021                 /s/ Mathew G. Adams
                                          MATTHEW G. ADAMS
26
                                          KAPLAN KIRSCH & ROCKWELL, LLP
27                                        Attorneys for Friant Water Authority and Arvin-Edison
                                          Water Storage District
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00426-DAD-EPG; 1:20-cv-00431-DAD-EPG
 1
     Dated: July 12, 2021                 /s/ Jenna R. Mandell-Rice
 2                                        JENNA R. MANDELL-RICE
 3                                        VAN NESS FELDMAN, LLP
                                          Attorneys for Intervenor-Defendants The State Water
 4                                        Contractors

 5   Dated: July 12, 2021                 /s/ Marc R. Bruner
                                          MARC R. BRUNER
 6
                                          PERKINS COIE LLP
 7                                        Attorneys for Intervenor-Defendant Contra Costa Water
                                          District
 8
     Dated: July 12, 2021                 /s/ Timothy O’Laughlin
 9                                        TIMOTHY O’LAUGHLIN
10                                        O’LAUGHLIN & PARIS, PLC
                                          Attorneys for Intervenor-Defendant
11                                        Oakdale Irrigation District
12   Dated: July 12, 2021                 /s/ Kenneth Robbins
13                                        KENNETH ROBBINS
                                          ROBBINS, BROWNING, GODWIN & MARCHINI
14                                        Attorneys for Intervenor-Defendant South San Joaquin
                                          Irrigation District
15
     Dated: July 12, 2021                 /s/ Jennifer T. Buckman
16
                                          JENNIFER T. BUCKMAN
17                                        BARTKIEWICZ, KRONICK & SHANAHAN, PC
                                          Attorneys for Intervenor-Defendant City of Folsom, City of
18                                        Roseville, and San Juan Water District
19
20                                               ORDER

21          Pursuant to the Parties’ Stipulation, the Court hereby orders as follows:
22          (1) the due date for Federal Defendants’ responses to Plaintiffs’ motions in PCFFA v.
23   Raimondo, Case No. 1: 20-cv-00431-DAD-EPG, to complete the administrative records or, in
24   the alternative, supplement the administrative records (ECF 224), and in CNRA v. Raimondo,
25   Case No. 1:20-cv-00426-DAD-EPG (ECF 149; ECF 158), to complete and supplement the
26   records, is July 14, 2021;
27
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00426-DAD-EPG; 1:20-cv-00431-DAD-EPG
 1          (2) the due date for Intervenor-Defendants’ responses to Plaintiffs’ Motions is July 19,
 2   2021; and
 3          (3) the due date for Plaintiffs’ replies is August 9, 2021.
 4
     IT IS SO ORDERED.
 5
 6      Dated:    July 14, 2021
                                                        UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Extend Briefing Deadlines for Plaintiffs’ Record Motions
     Case Nos. 1:20-cv-00426-DAD-EPG; 1:20-cv-00431-DAD-EPG
